PHELAN, J.
It is essential to the goodness of a deelara.tion in case, for wrongfully suing out an attachment, that it should contain an averment denying specially the truth of the ground for an attachment, set forth in the affidavit. Here the ground set forth in the affidavit was, that “ the said James *528Tiller was about to remove out of tbe State.” This is not specially denied. There is a general averment that “ all said defendant’s action respecting the suing out of said attachment, was wrongful and vexatious,” which the court below held not to be sufficient, on demurrer to the declaration. In this there was no error. See Gould’s Pleading, § 24 to 29 ; 1 Chitty P. 214.
The judgment of the court below is affirmed.